SLOAN, J.
The city of Salem brought this action to condemn certain land owned by defendants Donald and Verla Cannon as tenants in common. Defendant River Bend Sand and Gravel Company held a leasehold interest on part of the land. The judgment of condemnation included the total value of all of the property. The city paid the amount of the judgment into the court and retired from the case. The court then, by supplemental proceedings, determined the value of the leasehold interest. Defendant Donald Cannon appeals from that determination of value made by the trial court. Cannon contends that there was no evidence to support a judgment for any value at all.
 One item of material evidence in the case was presented by appellant Cannon. The evidence was relied on by the trial court in arriving at a judgment of value. Cannon, in this court, attempts to avoid this evidence by arguing that the evidence was not admissible and, therefore, should not have been considered by the court. We'know of no rule which permits a party to introduce evidence which, at the time of introduction, appears beneficial and then when it appears that the evidence was harmful to attempt, on appeal, to renounce his own evidence. There was also other evidence which established that the leasehold had value and on the record before us were are not prepared to say that the court erred in the determinations made.
Affirmed.